UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 RIDUAN BIN ISOMUDDIN HAMBALI,

        Petitioner,
                v.                                         Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

        Respondents.


                                            ORDER

       Upon consideration of [55] Respondents' Supplemental Motion to Deem Protected

Additional Words in the Proposed Public Factual Return for ISN 10019, and a review of the

proposed additional redactions, it is hereby ORDERED that Respondents' motion is

GRANTED. The information identified by Respondents with green highlighting in the

version of the factual return submitted under seal to the Court as Appendix A to Respondents'

supplemental motion is deemed protected, pursuant to paragraphs 10 and 34 of the Protective

Order governing this proceeding. It is further ORDERED that Respondents file on the public

record, through the Court' s Electronic Case Filing system, a public version of the factual

return from which the information that was highlighted in green in Appendix A to

Respondents' supplemental motion has been redacted.

       SO ORDERED.

                                                   /s/ John D. Bates
                                                   JOHN D. BATES
                                               United States District Judge


Dated: December 26, 2012